DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
3.	The present invention is directed to on-demand system information block (SIB) request procedures for 5G/New Radio (NR) communications.
		Zhang et al (US 20200015265 A1) discloses to categorize the random access resources for different purposes. When the UE transmits a random access request (msg 1) over a specific PRACH resource, the base station can determine the purpose of MSG1 based on the resource used to transmit MSG1. For initial access, UE uses a specific type of PRACH resources assigned for initial access and for both the initial access and system information request, UE uses a different type of PRACH resources to it MSG1 (Fig. 2-3, Fig. 5, Par 0083-0093, Par 0098-0104, Par 0112-0116).
		Zhang does not disclose to “determine whether to combine the system information request with an additional request associated with a random access procedure, based at least in part on whether the list has been completed by a specified point in time at which the device is to issue the additional request”.

		Peisa does not disclose to “determine whether to combine the system information request with an additional request associated with a random access procedure, based at least in part on whether the list has been completed by a specified point in time at which the device is to issue the additional request”.
		Johansson et al (US 20180049107 A1) discloses that a UE sends system information request over a random access channel (RACH) to a base station according to the system information delivery options (broadcast, unicast) received from the base station (Fig. 3-7, Par 0007-0009).
		Johansson does not disclose to “determine whether to combine the system information request with an additional request associated with a random access procedure, based at least in part on whether the list has been completed by a specified point in time at which the device is to issue the additional request”.

The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473